Citation Nr: 1110423	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to October 16, 2008 and in excess of 50 percent from October 16, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 4, 2007, PTSD was manifested by depression,  sleep impairment, mild memory loss, and hypervigilance.  

2.  For the period from September 4, 2007, PTSD is manifested by depression, social isolation, sleep impairment, low interest in pleasurable activities, passive suicidal ideation, anger outbursts, hypervigilance, and increased startle response.


CONCLUSIONS OF LAW

1.  For the period prior to September 4, 2007 the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).

2.  For the period from September 4, 2007 to October 16, 2008, the criteria for an evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).

3.  For the period from September 4, 2007, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2007 discussed the evidence necessary to support a claim for service connection.  The Veteran was asked to submit or identify evidence.  The evidence already of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

Service connection for PTSD was granted in an October 2007 rating decision.  The Veteran disagreed with the evaluation assigned.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, VA and private records have been obtained and associated with the record.  The Veteran has been afforded two VA examinations and the Board finds that they were adequate in that they were performed by neutral, skilled providers who reviewed the file and offered sufficient rationale for their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether further staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2010).  

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2010).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

In his April 2007 claim, the Veteran stated that he suffered from depression, anxiety, hyper vigilance, exaggerated startle response, nightmares, intrusive thoughts, bunkering, severe sleep disorder, and social impairment.  He noted that he was a recovering alcoholic.  

On VA examination in June 2007 the Veteran's history was reviewed.  He indicated that he worked as a heating and air conditioning installer but that he had been laid off seven months previously due to decreased activity in the housing market.  He denied any work related problems.  He stated that he used various substances following his separation from service and that he went through treatment for alcoholism.  He indicated that he had attended marriage counseling with his wife, but otherwise denied mental  health treatment.  He stated that he was close with his family but that he had no close friends.  He also stated that he had been married for 35 years and that he and his wife got along great.  During the clinical interview, the Veteran's speech and eye contact were within normal limits.  He was logical, coherent, and cooperative.  His affect was observed to be appropriate and full range.  He stated that he had felt depressed on and off since service, but was vague as to the pattern of his depression.  He denied that he had felt depressed most of the time, but indicated that he had felt more depressed over the previous six to seven months due to having been laid off.  He stated that he had always felt inferior compared to friends and family.  He indicated that his energy level was low and that he felt tired all of the time.  He denied feeling worthless and feelings of hopelessness.  He denied participation in pleasurable activities and described himself as anhedonic.  He stated that he tended to worry too much and that he often felt tense.  He denied compulsive behavior.  He noted that there had been some decrease in his memory which he felt to be age related.  He indicated that he did not know whether he had ever had a panic attack.  He denied history of suicidal or homicidal ideation.  He denied delusions, hallucinations, or paranoid ideation.  He indicated that he had problems sleeping and that the difficulties had worsened over the years.  He noted that he slept two to four hours per night.  He denied problems with irritability and anger.  He noted that he had experienced problems concentrating his entire life, but that the problem seemed more pronounced lately.  He endorsed hyper vigilance.  The examiner noted that although testing was consistent with PTSD, it was also highly suggestive of depression.  The diagnosis was adjustment disorder with depressed mood.  The examiner assigned a Global Assessment of Functioning (GAF) score of 65.

The report of a private evaluation conducted in September 2007 indicates a diagnosis of chronic PTSD.  The mental status examination revealed unremarkable speech and motor behavior.  The Veteran appeared to be dysphoric and described himself as feeling tired and withdrawn.  He reported sleeping poorly, stating that he woke three to five times per night.  He described a poor appetite and low interest in activities.  He reported some passive thoughts of death, but strongly denied suicidal ideation.  The examiner concluded that the Veteran experienced daily, unwelcome, distressing thoughts, nightmares, avoidance of thoughts and stimuli, diminished interest, feelings of detachment, sleep problems, anger outbursts, hypervigilance, and increased startle response.  She noted that the Veteran's social functioning appeared to be impaired by his symptoms but that he did not report occupational impairment.  The provider assigned a GAF score of 55.

An additional VA examination was carried out in October 2008.  The Veteran described his typical mood as not feeling valuable at times and not being productive as far as working was concerned.  He endorsed depression during five of seven days per week.  He also reported feelings of hopelessness and helplessness, particularly related to not working after being laid off two weeks previously.  He endorsed intermittent passive suicidal ideation but denied plan or intent.  He reported reduced energy but denied changes in weight or appetite.  He reported fair self esteem. He endorsed mood swings and related that he felt anxious much of the time.  He stated that he lived with his wife of 37 years, his daughter, and his granddaughter.  He described his marital relationship as good and indicated a very good relationship with his granddaughter.  He stated that he had no close friends outside of his family, stating a reluctance to get close to others.  He reported that he enjoyed ice fishing.  On mental status examination, psychomotor activity and speech were unremarkable.  The Veteran's attitude was cooperative.  His affect was constricted and his mood was anxious and depressed.  He was unable to perform serial sevens but could spell a word forward and backward.  He was oriented.  His thought process and content were unremarkable.  With respect to judgment and insight, the examiner noted that the Veteran understood the outcome of  his behavior and that he understood that he had a problem.  He reported trouble falling and staying asleep, and that he got three to four hours per night on average.  He denied hallucinations.  He endorsed panic attacks about two times per week, triggered by minor hassles and lasting around thirty minutes.  He denied homicidal thoughts.  He endorsed passive suicidal thoughts but denied intent and plan.  His impulse control was noted to be good.  He denied episodes of violence.  The diagnoses were chronic PTSD, depressive disorder not otherwise specified, and history of alcohol dependence in sustained full remission.  The examiner assigned a GAF score of 60.  He noted that the depression appeared to be a separate disorder from PTSD, related to being laid off from work.  With respect to the Veteran's functional status and quality of life, the examiner noted that he had intrusive thoughts several times per week and that he attempted to avoid thinking or talking about Vietnam.  He also observed that the Veteran felt detached, had restricted affect, poor sleep, and irritability, and was hypervigilant.  He concluded that PTSD did not appear to affect the Veteran's occupational functioning.  He indicated that PTSD did not result in deficiencies in judgment, thinking, family relations, work, mood, or school, and that there was no sign of reduced reliability and productivity due to the symptoms.  

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the period prior to the private evaluation on September 4, 2007, an evaluation in excess of 30 percent is not warranted.  In that regard, the Board observes that during this period, the evidence shows that the Veteran experienced depression, sleep disturbance, and social isolation.  On examination in June 2007 the Veteran's affect was full ranged.  He denied a history of both suicidal and homicidal ideation, and also denied irritability and anger.  His GAF score was 65, indicating mild symptoms but good general functioning.  The evidence for this period demonstrates no speech abnormality, panic attacks, impaired judgment or insight, or thought disorder.  In essence, the evidence for the period prior to September 4, 2007 reflects symptoms that are contemplated by the criteria for a 30 percent evaluation, and no higher.

The Board also concludes that effective September 4, 2007, the date of a private evaluation, a 50 percent evaluation is warranted.  The private examiner noted that the Veteran was dysphoric.  The Veteran reported poor sleep, poor appetite, low interest, and some passive thoughts of death.  He related that he experienced daily distressing thoughts, nightmares, avoidance, feelings of detachment, anger outbursts, and hyper vigilance.  The examiner noted that social functioning seemed to be impaired, and assigned a GAF score of 55, indicating moderate symptoms.  The Board finds that such symptoms are best contemplated by the criteria for a 50 percent evaluation, which include such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing effective social relationships.  

The Board has also determined, however, that an evaluation in excess of 50 percent is  not warranted for the period from September 4, 2007.  While the Board accepts that the Veteran's PTSD impacts his interpersonal relationships, the objective record shows that the Veteran's insight and judgment are intact.  He has been consistently oriented.  He reports panic attacks, but states that they occur only about two times per week.  Except for the presence of passive suicidal ideation, which is one of the criteria listed for a 70 percent rating, the disability picture presented during that examination is otherwise entirely consistent with no more than a 50 percent rating.  Similarly, the 2008 VA examiner concluded that the Veteran's PTSD did not result in deficiencies in judgment, thinking, family relations, work, mood or school, and that there was no sign of reduced reliability and productivity due to the Veteran's symptoms.    

In summary, little in the record, including the Veteran's statements, suggests that the criteria for a schedular evaluation in excess of 50 percent are met for the period from September 4, 2007.  The evidence does not demonstrate deficiencies in most areas, due to suicidal ideation or obsessional rituals.  The Veteran is able to communicate appropriately, and he is not shown to suffer from near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The Veteran's thought content and communication have repeatedly been found to be within normal limits.  He does not display delusions or hallucinations, grossly inappropriate behavior, or an intermittent inability to perform activities of daily living.  He has not been found to be in persistent danger of hurting himself or others.  He is oriented, and his memory is good.  During the more recent period, the Veteran's GAF score has been assessed at worst, as 55.  Such a score indicates moderate symptoms.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the period prior to September 4, 2007 entitlement to an evaluation in excess of 30 percent for PTSD is denied.

For the period from September 4, 2007 to October 16, 2008, the criteria for an evaluation of 50 percent for PTSD have been met, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from September 4, 2007 entitlement to an evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

In this case, a VA examination in June 2007 resulted in puretone thresholds that were not within the frequencies required to established impaired hearing.  However, speech discrimination scores were 76 percent for the right ear and 80 percent for the left.  The examiner noted that speech recognition scores were poorer than would be expected given the Veteran's puretone sensitivity.  The VA examiner stated in December 2008 that it was not likely that hearing loss was related to noise exposure in service.  In support of her opinion, the examiner pointed out that the Veteran's hearing was within normal limits on discharge, and that he continued to have normal puretone data by VA rating standards.  She did not address the fact that speech recognition scores were under the threshold for determined impaired  hearing.  

The Board observes that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Here, the examiner's failure to address the Veteran's speech recognition scores in the context of whether he has hearing loss disability for VA purposes renders the opinion inadequate.  Clarification should be sought.

Accordingly, this case is REMANDED for the following:

1.  Return the claims file to the VA audiologist who conducted the June 2007 examination and rendered the December 2008 opinion.  Following review of the claims file, the examiner should address the Veteran's speech recognition scores and provide a discussion of whether they demonstrate hearing loss disability for VA purposes.  

If so, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any current hearing loss disability is related to any disease or injury in service. 


If the examiner determines that the above requested opinion cannot be rendered without a current examination, such examination should be scheduled.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


